Case: 4:18-cv-01208-CDP Doc. #: 19 Filed: 11/16/18 Page: 1 of 4 PageID #: 1580



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

ANHEUSER BUSCH EMPLOYEE     )
CREDIT UNION,               )
                            )
       Plaintiff,           )
                            )
    v.                      )                      Case No. 4:18 CV 1208 CDP
                            )
TRAVELERS PROPERTY CASUALTY )
COMPANY OF AMERICA, et al., )
                            )
       Defendants.          )

           CASE MANAGEMENT ORDER - TRACK 2: STANDARD

      Pursuant to the Civil Justice Reform Act Expense and Delay Reduction Plan

and the Differentiated Case Management Program of the United States District

Court of the Eastern District of Missouri, and the Rule 16 Conference held on

November 16, 2018,

      IT IS HEREBY ORDERED that the following schedule shall apply in this

case, and will be modified only upon a showing of exceptional circumstances:

      I.     SCHEDULING PLAN

      1.     This case has been assigned to Track 2 (Standard).

      2.    Any motion for joinder of additional parties or amendment of
pleadings shall be filed no later than February 15, 2019.

      3.     Discovery shall proceed in the following manner:

             (a)   The parties shall make all disclosures required by Rule 26(a)(1),
Case: 4:18-cv-01208-CDP Doc. #: 19 Filed: 11/16/18 Page: 2 of 4 PageID #: 1581



Fed. R. Civ. P., no later than December 7, 2018.

             (b) Plaintiff shall disclose all expert witnesses and shall provide the
reports required by Rule 26(a)(2), Fed. R. Civ. P., no later than April 12, 2019, and
shall make expert witnesses available for depositions, and have depositions
completed, no later than May 3, 2019.

              (c) Defendants shall disclose all expert witnesses and shall provide
the reports required by Rule 26(a)(2), Fed. R. Civ. P., no later than May 24, 2019,
and shall make expert witnesses available for depositions, and have depositions
completed, no later than June 14, 2019.

              (d) The presumptive limits of ten (10) depositions per side as set
forth in Rule 30(a)(2)(A), Fed. R. Civ. P., and twenty-five (25) interrogatories per
party as set forth in Rule 33(a), Fed. R. Civ. P., shall apply.

            (e) The parties shall complete all discovery in this case no later
than June 14, 2019.

             (f)   Motions to compel shall be pursued in a diligent and timely
manner, but in no event filed more than seven (7) days following the discovery
deadline set out above.

     4.    This case will be referred to alternative dispute resolution effective
May 1, 2019, and that reference shall terminate on July 1, 2019.

       5.    Any motions to dismiss, motions for summary judgment, motions for
judgment on the pleadings, or any motions to limit or exclude expert testimony
must be filed no later than August 2, 2019. Opposition briefs shall be filed no
later than thirty (30) days after the motion or September 3, 2019, whichever is
earlier. Any reply brief may be filed no later than ten (10) days following the
response brief or September 13, 2019, whichever is earlier.


      II.    ORDER RELATING TO TRIAL

      This action is set for a NON-JURY trial on Monday, January 13, 2020, at
8:30 a.m. This is a two week docket.

      In this case, unless otherwise ordered by the Court, the attorneys shall,

                                        -2-
Case: 4:18-cv-01208-CDP Doc. #: 19 Filed: 11/16/18 Page: 3 of 4 PageID #: 1582



not less than twenty (20) days prior to the date set for trial:

      1.     Stipulation: Meet and jointly prepare and file with the Clerk a
JOINT Stipulation of all uncontested facts, which may be read into evidence
subject to any objections of any party set forth in said stipulation.

      2.     Witnesses:

           (a) Deliver to opposing counsel, and to the Clerk, a list of all
proposed witnesses, identifying those witnesses who will be called to testify and
those who may be called.

            (b) Except for good cause shown, no party will be permitted to call
any witnesses not listed in compliance with this Order.

      3.     Exhibits:

               (a) Mark for identification all exhibits to be offered in evidence at
the trial (Plaintiffs to use Arabic numerals and defendants to use letters, e.g., Pltf-1,
Deft.-A, or Pltf Jones-1, Deft Smith-A, if there is more than one plaintiff or
defendant), and deliver to opposing counsel and to the Clerk a list of such exhibits,
identifying those that will be introduced into evidence and those that may be
introduced. The list shall clearly indicate for each business record whether the
proponent seeks to authenticate the business record by affidavit or declaration
pursuant to Fed. R. Evid. 902(11) or 902(12).

              (b) Submit said exhibits or true copies thereof, and copies of all
affidavits or declarations pursuant to Fed. R. Evid. 902(11) or 902(12), to opposing
counsel for examination. Prior to trial, the parties shall stipulate which exhibits
may be introduced without objection or preliminary identification, and shall file
written objections to all other exhibits.

              (c) Except for good cause shown, no party will be permitted to
offer any exhibits not identified or not submitted by said party for examination by
opposing counsel in compliance with this Order. Any objections not made in
writing at least ten (10) days prior to trial may be considered waived.

      4.     Depositions, Interrogatory Answers, and Request for Admissions:

             (a)    Deliver to opposing counsel and to the Clerk a list of all

                                          -3-
Case: 4:18-cv-01208-CDP Doc. #: 19 Filed: 11/16/18 Page: 4 of 4 PageID #: 1583



interrogatory answers or parts thereof and depositions or parts thereof (identified
by page and line numbers), and answers to requests for admissions proposed to be
offered in evidence. At least ten (10) days before trial, opposing counsel shall state
in writing any objections to such testimony and shall identify any additional
portions of such depositions not listed by the offering party which opposing
counsel proposes to offer.

             (b) Except for good cause shown, no party will be permitted to
offer any interrogatory answer, or deposition or part thereof, or answer to a request
for admissions not listed in compliance with this Order. Any objections not made
as above required may be considered waived.

      5.     Findings of Fact, Conclusions of Law and Trial Brief: Submit to
the Court and to opposing counsel full, complete, and specific findings of fact and
conclusions of law, together with a trial brief, citing authorities, in support of said
party’s legal theories and discussing any anticipated substantive or procedural
problems.

       6.     Motions In Limine: File all motions in limine to exclude evidence at
least ten (10) days before trial.


      Failure to comply with any part of this Order may result in the imposition of

sanctions.




                                        CATHERINE D. PERRY
                                        UNITED STATES DISTRICT JUDGE


Dated this 16th day of November, 2018.




                                         -4-
